Title: From James Madison to James Monroe, 19 March 1786
From: Madison, James
To: Monroe, James


Dear Sir
Orange 19th. March 1786
I am just favored with yours of the 11 & 16. of Feby. A newspaper since the date of the latter has verified to me your inauguration into the mysteries of Wedlock, of which you dropped a previous hint in the former. You will accept my sincerest congratulations on this event, with every wish for the happiness it promises. I join you cheerfully in the purchase from Taylor, as preferable to taking it wholly to myself. The only circumstance I regret is that the first payment will rest with you alone if the conveyance should be accelerated. A few months will elapse inevitably before I shall be able to place on the spot my half of the sum, but the day shall be shortened as much as possible. I accede also fully to your idea of extending the purchase in that quarter. Perhaps we may be able to go beyond the thousand acres you have taken into view. But ought we not to explore the ground before we venture too far? Proximity of situation is but presumptive evidence of the quality of soil. The value of land depends on a variety of little circumstances which can only be judged of from inspection, and a knowledge of which gives a seller an undue advantage over an uninformed buyer. Can we not about the last of May or June take a turn into that district. I am in a manner determined on it myself. It will separate you but for a moment from New York, and may give us lights of great consequence. I have a project in my head, which if it hits your idea and can be effectuated may render such an excursion of decisive value to us. I reserve it for oral communication.
“The Question of policy” you say “is whether it will be better to correct the vices of the Confederation, by recommendation gradually as it moves along, or by a Convention. If the latter should be determined on, the powers of the Virga. Commssrs are inadequate.” If all on whom the correction of these vices depends were well informed and well disposed, the mode would be of little moment. But as we have both ignorance and iniquity to control, we must defeat the designs of the latter by humouring the prejudices of the former. The efforts for bringing about a correction thro’ the medium of Congress have miscarried. Let a Convention then be tried. If it succeeds in the first instance, it can be repeated as other defects force themselves on the public attention, and as the public mind becomes prepared for further remedies. The Assembly here would refer nothing to Congress. They would have revolted equally against a plenipotentiary commission to their deputies for the Convention. The option therefore lay between doing what was done and doing nothing. Whether a right choice was made time only can prove. I am not in general an advocate for temporizing or partial remedies. But a rigor in this respect, if pushed too far may hazard every thing. If the present paroxism of our affairs be totally neglected our case may become desperate. If any thing comes of the Convention it will probably be of a permanent not a temporary nature, which I think will be a great point. The mind feels a peculiar complacency, in seeing a good thing done when it is not subject to the trouble & uncertainty of doing it over again. The Commission is to be sure not filled to every man’s mind. The History of it may be a subject for some future tête atête. You will be kind enough to forward the letter for Mr. Jefferson and to be assured that I am with the sincerest affection Yr friend & Servt.
Js. Madison Jr
